DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021 has been entered.

Examiner’s Comment
 	The following rejections are overcome by Applicant’s persuasive remarks filed December 1, 2021:
The rejection of claims 19-21 and 30-34 under 35 U.S.C. 103 as unpatentable over Hoerr et al. (US 2009/0324584 A1) evidenced by Hornung et al. (Science, 2006, 314(5801):994-997), is withdrawn.
The rejection of claims 24 and 25 under 35 U.S.C. 103 as being unpatentable over Hoerr et al. (US 2009/0324584 A1) evidenced by Hornung et al. (Science, 2006, 314(5801):994-997), is withdrawn.
The rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over Hoerr et al. (US 2009/0324584 A1) evidenced by Hornung et al. (Science, 2006, 314(5801):994-997), and further in view of de Filette et al. (Veterinary Research, March 1, 2012, 43:16, 15 pages), is withdrawn.
All obviousness-type double patenting rejections over U.S. Patent Nos. 9,775,894 B2 and 10,434,164 B2 are overcome by the terminal disclaimers filed December 1, 2021.
Conclusion
Claims 10, 11 and 13-36 are allowable.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STACY B CHEN/Primary Examiner, Art Unit 1648